Citation Nr: 0501947	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Roanoke, Virginia 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In June 2001, the veteran requested 
service connection for "depression resulting from PTSD."  
In a November 2001 rating decision, the RO denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) with that decision in November 2001.  He 
asserted that he had major depression as a symptom of PTSD.  
He asked that his major depression be evaluated as service 
connected.  In February 2002, the RO issued a Statement of 
the Case (SOC), stating the issue as service connection for 
PTSD, with the claim for depression included.

In May 2002, the veteran and his representative had an 
informal conference with a Decision Review Officer at the RO.  
The veteran reportedly indicated that he wished to withdraw 
the claim for service connection for PTSD, and pursue the 
claim for service connection for depression.  Later in May 
2002, the RO issued a supplemental statement of the case 
(SSOC) addressing the issue of service connection for 
depression.  

The withdrawal of an appeal must be in writing, or on the 
record at a hearing.  38 C.F.R. § 20.204 (2004).  The May 
2002 conference was not a formal hearing.  Neither the 
veteran nor his representative filed written notice of the 
withdrawal of the claim for service connection for PTSD.  
Therefore, that claim is not withdrawn, and continues to be 
at issue on appeal.  The issue on appeal, then, is service 
connection for a psychiatric disorder, to include PTSD and 
depression.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD by a mental 
health professional.

2.  There is no evidence that any mental or emotional 
disorder existing prior to the veteran's service worsened 
during service.

3.  There is no competent evidence of a link between the 
veteran's current depression and his service.

4.  There is no competent evidence of a link between the 
veteran's current depression and his service-connected 
digestive system disorders.


CONCLUSIONS OF LAW

1.  VA has fulfilled its duty to obtain relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  38 U.S.C.A. § 5103A (West 2002).

2.  PTSD was not incurred in or as a result of events during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).

3.  Chronic depression was neither incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 
(2004).

4.  Chronic depression is not proximately due to or the 
result of service-connected digestive system disorders.  
38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has sought service connection for a psychiatric 
disorder on several bases.  He has claimed that he has PTSD 
as a result of events during his service.  He has claimed 
that he has depression as a result of events during service.  
He has claimed that he has depression secondary to a service-
connected disability, post-surgical residuals of 
gastrointestinal, colon, and rectal disorders.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including psychoses, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

VCAA

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2004).  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeal for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
told him to submit evidence in his possession.  In a letter 
issued in July 2001, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, the RO issued the July 2001 VCAA notice 
prior to the November 2001 initial decision on service 
connection for a psychiatric disorder.

The veteran has not had any VA mental health examination that 
addresses whether he has PTSD as a result of events during 
his service, whether he has depression as a result of events 
during service, or whether he has depression secondary to 
service-connected digestive system disorders.

VA shall make reasonable efforts to assist claimant for 
disability compensation.  38 U.S.C.A. § 5103A.  That 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an opinion or 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  VA shall consider such an 
examination or opinion necessary when the evidence of record: 

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
(C) does not contain sufficient medical 
evidence for [VA] to make a decision on 
the claim.

38 U.S.C.A. § 5103A(d)(2).

The United States Court of Appeals for the Federal Circuit 
has held that the evidence of a link between current 
disability and service must be evidence from a source 
competent to consider such a link.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran has asserted that he has PTSD; but as a lay 
person, he is not competent to diagnose that disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He has not 
been diagnosed with PTSD by a mental health professional.  He 
has also not reported any specific symptoms of PTSD.  Cf. 
Duenas v. Principi, U.S. Vet. App. No. 03-1251 (Dec. 15, 
2004).  Even if his contentions could be read as reporting 
symptoms of PTSD (and the Board does not so find), there is 
no competent evidence linking those symptoms to a stressor in 
service.  Without competent evidence of a diagnosis of PTSD, 
symptoms of that disorder, or of a link between PTSD and 
stressors in service; VA does not have a duty to provide an 
examination or obtain a medical opinion.

Some of the records of VA mental health treatment of the 
veteran list a diagnosis of depression.  There is no 
competent evidence or opinion, however, that the veteran's 
depression may be linked to his service.  The veteran has not 
reported a continuity of symptomatology from service to the 
present.  He did report, on one occasion, that he had a life 
long history of depression.  He has not, however, reported 
any increase in the underlying disability during service, and 
there is no other evidence that effect.  Therefore, VA does 
not have a duty to provide a mental health examination or 
obtain a professional opinion to determine whether the 
veteran's depression is related to his service.

At the conference with the decision review officer, the 
veteran was reported as saying that a VA physician had told 
him that his depression was related to events in service, 
including a concussion.  This statement constitutes medical 
hearsay, and as such is not competent evidence triggering the 
duty to provide an examination.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  VA does have a duty to tell the veteran 
to submit a statement from the physician.  The July 2001, 
notice letter told the veteran that a relationship between 
current disability and service is usually shown by medical 
records or medical opinions.  He was advised that he could 
submit a medical opinion regarding a relationship from his 
own doctor.  

The veteran was apparently under the impression that VA 
outpatient treatment records would contain this opinion.  At 
their conference, the decision review officer agreed to 
obtain VA treatment records referenced by the veteran.  The 
decision review officer did obtain these records, but they 
did not contain the opinion reported by the veteran.  He was 
subsequently advised of this fact in the May 2002, SSOC. 

Similarly, there is no competent evidence or opinion linking 
the veteran's depression to his service-connected digestive 
system disorders.  The veteran is not competent to offer an 
opinion as to medical causation, and there is no 
documentation of a medical opinion to this effect.  Grottveit 
v. Brown, supra.  VA has no duty to provide an examination or 
obtain a professional opinion to determine whether the 
veteran's depression is related to his service-connected 
digestive system disorders.

The veteran's claims file contains all known and relevant 
records of mental health and medical treatment.  The veteran 
has not reported the existence of any relevant evidence that 
is not associated with the claims file.  VA has met its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claims on appeal.



Factual Background and Analysis

The veteran served in Vietnam from June 1970 to April 1971, 
where is principal duty was as a cook.  Service medical 
records do not show any mental health treatment or 
complaints.  There is no indication that the veteran had 
mental health treatment during the years immediately 
following his service.

The veteran was admitted for private mental health treatment 
in 1995, for major depression and suicidal ideation.  He 
reported a lifelong history of depression, worsening in the 
preceding six months.  He reported heavy alcohol and drug use 
beginning during his service in Vietnam.  He was admitted 
again for eleven days in 1996, following a suicide attempt.  
He again reported a lifelong history of depression, worsening 
in the preceding six months.  He reported a history of 
polysubstance abuse beginning during his service in Vietnam.

The claims file contains notes of private treatment from 1999 
through 2001 for alcohol abuse and depression.  The veteran 
reported a history of depression and alcohol use since 
childhood, and a history of polysubstance abuse beginning 
during service.  VA outpatient treatment notes from 2001 and 
2002 include diagnoses of depression, dysthymia, and 
substance dependence.  The veteran reported that his main 
duties during service had been cooking and painting.  
Treatment notes from May 2002 reflect that the veteran 
requested a diagnosis of PTSD.  

In a 2001 statement, the veteran wrote that during his 
service in Vietnam he had experienced rocket attacks, mortar 
attacks, and sniper fire, which had caused him to be in 
constant fear.

Beginning in 2002, the veteran has received VA treatment for 
respiratory problems, including chronic obstructive pulmonary 
disease (COPD).  He was referred for lung transplant surgery.  
In October 2002, the veteran was admitted for VA psychiatric 
treatment due to suicidal ideation.  After discharge, his VA 
treatment continued to include mental heath treatment.

On VA psychological evaluation in January 2003, the veteran 
reported a history of overseas service in Vietnam and 
Germany.  He denied any combat experience.  He reported that 
he felt that his life was in danger due to bomb attacks.  The 
examiners diagnoses were dysthymia, major depressive disorder 
with psychotic features, and rule out major depressive 
disorder due to medical condition (COPD).

The veteran had multiple surgeries for digestive system 
disorders during service.  He is service connected for ileo-
ascending colon, colectomy for bleeding lymphoid hyperplasia 
of ileocecal valve and postoperative wedge resection of 
stomach for hematoma, incidental appendectomy and 
hemorrhoids.  Disability due to those conditions is currently 
rated at 40 percent.  VA medical records from 2002 and 2003 
reflect that the veteran had intermittent periods of 
diarrhea, and that he had hemorrhoids with intermittent 
bleeding.

The veteran has not been diagnosed with PTSD.  The 
preponderance of the evidence is against service connection 
for PTSD.  The veteran's service medical records do not 
contain any evidence that the veteran had a psychiatric 
disorder during service, nor any evidence that any mental or 
emotional symptoms worsened during service.  There is no 
medical evidence or opinion that links the veteran's 
depression to his digestive system disorder.  The 
preponderance of the evidence is against service connection 
for the veteran's depression.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression and PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


